Opinion by
Wilson, J.
In accordance with stipulation of counsel that the items marked “A” consist of fried herring similar in all material respects to that the subject of Richter Bros., Inc. v. United States (44 C. C. P. A. 128, C. A. D. 649), the claim at percent under the provision in paragraph 718 (b), as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52782), for herring, prepared or preserved in any manner, packed in airtight containers weighing with their contents not over 15 pounds each, without added oil or oil and other substances, was sustained. The items marked “B,” stipulated to consist of sprats in oil, packed in tins, similar to those the subject of Arnold Sorensin Co., Inc., et al. v. United States (38 Cust. Ct. 199, C. D. 1862), were held dutiable, as claimed, at 15 percent under the provision in paragraph 718 (a), as modified by the General Agreement on Tariffs and Trade (T. D. 51802), supplemented by Presidential proclamation (T. D. 51954), for sardines, neither skinned nor boned, when packed in oil.